MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) denial of *621petitioner’s second motion to reopen.
This court has considered petitioner’s response to the court’s September 7, 2007 order to show cause. We conclude the petition should be summarily denied in part because the BIA did not abuse its discretion by denying petitioner’s second motion to reopen as numerically barred. See 8 C.F.R. § 1008.2(c)(2); Lara-Torres v. Ashcroft 383 F.3d 968, 972 (9th Cir.2004). We further conclude the petition should be dismissed in part because we have no jurisdiction to consider the BIA’s decision not to reopen the case sua sponte. See Ekimian v. INS, 303 F.3d 1153, 1160 (9th Cir.2002). Respondent’s motion for summary disposition in part and to dismiss in part is therefore granted.
The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.